DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/09/2021 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (US 10,148,876 B1 – hereinafter Ribeiro) and Nayar et al. (US 2005/0275747 A1 – hereinafter Nayar).
Regarding claim 1, Ribeiro discloses a movable device comprising: a sensor configured to obtain position information of a target object (column 18, line 55 – column 19, line 18; column 21, line 65 – column 22, line 6 – a sensor configured to obtain either physical position information or position information within an image of a target object); a camera configured to capture an image containing the target object (column 16, lines 39 – 63 – a camera comprising lens, optical elements, and an image sensor to capture image of the target object); and a (column 17, lines 22-32 – a processor 518) configured to: adjust an orientation of the camera to face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object); control the camera to perform, according to the position information of the target object, to obtain adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.); and control the camera to capture an image including the target object according to the adjustment (column 18, lines 19-33).
However, Ribeiro does not disclose the adjustment comprising obtaining a metering result, the metering including measuring a light reflected from a position of the target object.
Nayar discloses a controller configured to: control a camera to perform, for adjustment of imaging settings, to obtain a metering result, the metering including measuring a light reflected from a position of a target object ([0042]; [0044] – measuring brightness from the target object); and control the camera to capture an image including the target object according to the metering result ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nayar into the device taught by Ribeiro to set up an optimized brightness condition for imaging the object.
(Fig. 6 – step 630); and initiate or stop, in response to the control instruction, at least one of setting focus on the target object, or metering the target object (Fig. 6 – step 630; column 18, lines 19-33 – at least setting optical focus on the target object).
Regarding claim 3, Ribeiro also discloses the sensor is further configured to obtain real time position information of the target object (column 18, lines 64-67 – obtaining real time position information from a location detector embedded onto the object).
	Regarding claim 4, Ribeiro also discloses the sensor is further configured to obtain position information of the target object (column 18, lines 64-67 – obtaining real time position information from a location detector embedded onto the object) and position information of the movable device (column 11, lines 58-62).
	Regarding claim 5, Ribeiro also discloses the sensor comprises at least one of a Global Positioning System (GPS) sensor, a vision sensor, an ultrasonic sensor, an infrared sensor, or a radar (column 11, lines 58-62; column 18, lines 10-11 – at least a GPS).
Regarding claim 6, see the teachings of Ribeiro and Nayar as discussed in claim 1 above. Ribeiro also discloses the image acquisition element is further configured to: receive a control instruction from the controller (Fig. 6 – step 630).	
Nayar also discloses the camera is configured to obtain a local brightness of an area where the target object is located ([0042]; [0044] – measuring brightness from the target object); and adjusting a brightness of the entire image according to the local ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object).
The motivation for incorporating the teachings of Nayar into the device of Ribeiro has been discussed in claim 1 above.
	Regarding claim 7, see the teachings of Ribeiro and Nayar as discussed in claim 6 above, in which Nayar also discloses the camera is further configured to: after metering the target object, compensate the local brightness corresponding to the target object ([0042]; [0044] – after measuring brightness from the target object, compensating the local brightness corresponding to the target object so that the brightness of the object is within a preferred range); and setting the brightness of the entire image based on the compensated brightness of the target object ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object). 
The motivation for incorporating the teachings of Nayar into the device of Ribeiro has been discussed in claim 1 above.
	Regarding claim 8, see the teachings of Ribeiro and Nayar as discussed in claim 6 above, in which Nayar also discloses the camera is further configured to: if the local brightness of the target object is smaller than a first threshold, increasing the local brightness of the target object ([0042]; [0044] – underexposed, bringing the brightness into the preferred range); and if the local brightness of the target object is greater than a second threshold, reducing the local brightness of the target object ([0042]; [0044] – overexposed, bringing the brightness into the preferred range), wherein the second threshold is greater than the first threshold ([0042] – the threshold to determine overexposed condition is greater than the threshold used to determine underexposed condition).
The motivation for incorporating the teachings of Nayar into the device of Ribeiro has been discussed in claim 1 above.
	Regarding claim 9, see the teachings of Ribeiro and Nayar as discussed in claim 6 above, in which Nayar also discloses the first threshold and the second threshold are predetermined or adjustable ([0042]).
The motivation for incorporating the teachings of Nayar into the device of Ribeiro has been discussed in claim 1 above.
Regarding claim 10, Ribeiro also discloses the controller is further configured to control the camera to zoom in or zoom out based on the position information of the target object (column 10, lines 18-29 – adjustments via optical zoom).
Regarding claim 13, Ribeiro also discloses the controller is further configured to, during a process of adjusting the orientation of the camera to face toward the target object (column 9, lines 16-19; Fig. 2C – adjusting an orientation of the image acquisition element so that the camera face the target object, e.g. a ball), maintain an orientation of the movable device or adjust the orientation of the movable device to also face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object).
Regarding claim 15, Ribeiro discloses a control device (Fig. 1 – device 160) comprising: a memory storing a computer program (column 15, lines 36-46 – a memory of a tablet 160 or 440 storing a computer program for the tablet to execute); and a processor configured to execute the computer program to: obtain an image collected by the movable device (column 15, lines 36-46; Fig. 1 – a processor of the device 160 or 440 receives images from a camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45); obtain a control instruction input by a user (column 21, lines 35-45 – a GUI to obtain a user instruction, e.g. setting the camera in tracking mode); according to the control instruction, identify a to-be-tracked object in the image, and use the identified object as a target object (column 4, lines 65-67; column 9, lines 16-19 – identifying an object to be tracked); and send an instruction message to the movable device to instruct the movable device to control the camera to perform, according to the position information of the target object, adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.) and capture an image including the target object according to the adjustment (column 18, lines 19-33).
However, Ribeiro does not disclose the adjustment comprising obtaining a metering result, the metering including measuring a light reflected from a position of the target object.
Nayar discloses a processor configured to: control a camera to perform, for adjustment of imaging settings, metering a target object to obtain a metering result ([0042]; [0044] – measuring brightness from the target object), and capture an image including the target object according to the metering result ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to brightness measured from the target object), the metering including measuring a light reflected from a position of a target object ([0042]; [0044] – measuring brightness from the target object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nayar into the device taught by Ribeiro to set up an optimized brightness condition for imaging the object.
Regarding claim 20, Ribeiro discloses a tracking photographing system comprising: a movable device (Fig. 1 –camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45) comprising: a sensor (column 18, line 55 – column 19, line 18; column 21, line 65 – column 22, line 6 – a sensor configured to obtain either physical position information or position information within an image of a target object); a camera (column 16, lines 39 – 63 – a camera comprising lens, optical elements, and an image sensor to capture image of the target object); and a controller (column 17, lines 22-32 – a processor 518); and a control device in communication with the movable device (Fig. 1 – device 160 or 440, e.g. a tablet, in communication with camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45), comprising: a memory storing a computer program (column 15, lines 36-46 – a memory of a tablet 160 or 440 storing a computer program for the tablet to execute); and a processor configured to execute the computer program to: obtain an image collected by the movable device (column 15, lines 36-46; Fig. 1 – a processor of the device 160 or 440 receives images from a camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45); obtain a control instruction input by a user (column 21, lines 35-45 – a GUI to obtain a user instruction, e.g. setting the camera in tracking mode); according to the control instruction, identify a to-be-tracked object in the image, and use the identified object as a target object (column 4, lines 65-67; column 9, lines 16-19 – identifying an object to be tracked); and send an instruction message to the movable device to instruct the movable device to control the camera to perform, according to the position information of the target object, adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.) and capture an image including the target object according to the adjustment (column 18, lines 19-33), wherein the controller of the movable device is configured to: adjust an orientation of the camera to face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object); control the camera to perform, according to the position information of the target object, to obtain adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.); and control the camera to capture an image including the target object according to the adjustment (column 18, lines 19-33).
However, Ribeiro does not disclose the adjustment comprising obtaining a metering result, the metering including measuring a light reflected from a position of the target object.
Nayar discloses a controller configured to: control a camera to perform, for adjustment of imaging settings, to obtain a metering result, the metering including ([0042]; [0044] – measuring brightness from the target object); and control the camera to capture an image including the target object according to the metering result ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nayar into the device taught by Ribeiro to set up an optimized brightness condition for imaging the object.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro and Nayar as applied to claims 1-10, 13, 15, and 20 above, and further in view of Lee et al. (US 2016/0140394 A1 – hereinafter Lee).
Regarding claim 11, see the teachings of Ribeiro and Nayar as discussed in claim 1 above. However, Ribeiro and Nayar do not disclose the controller is further configured to control the camera to adjust at least one of a white balance or a color filter.
Lee discloses a controller is configured to control a camera to adjust at least one of a white balance or a color filter ([0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee into the device taught by Ribeiro and Nayar to achieve optimal white balance for the image.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro and Nayar as applied to claims 1-10, 13, 15, and 20 above, and further in view of Moon (KR 10-2018-0060295 – hereinafter Moon).
Regarding claim 11, see the teachings of Ribeiro and Nayar as discussed in claim 1 above, in which Ribeiro also discloses the controller is further configured to control movable device to follow the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object).
However, Ribeiro and Nayar do not disclose the controller is further configured to keep a preset distance from the target object .
Moon discloses a controller is further configured to keep a preset distance from a target object (abstract).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Moon into the device taught by Ribeiro and Nayar to keep a distance from an object in situations for either safety reason or for maintaining a good photographing condition.
Regarding claim 14, Ribeiro also discloses the movable device comprises an unmanned aerial vehicle, a car, or an unmanned ship (column 18, lines 39-45 – at least a car).
However, Ribeiro and Nayar do not disclose the car is unmanned.
Moon discloses a movable device comprises an unmanned car (abstract).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Moon into the .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro and Nayar as applied to claims 1-10, 13, 15, and 20 above, and further in view of Kubota (US 2012/0045094 A1 – hereinafter Kubota).
Regarding claim 16, see the teachings of Ribeiro and Nayar as discussed in claim 15 above. Ribeiro also discloses the device further comprising a display (Fig. 1; Fig. 4 – a display of the device 160 or 440). However, Ribeiro and Nayar do not disclose the processor is configured to obtain a selection instruction shown by the display; and identify one or more objects within an area designated by the selection instruction, and determine one of the one or more objects satisfying a preset condition as the target object.
Kubota discloses a processor is configured to obtain a selection instruction shown by a display ([0071]; [0080] – obtaining a selection instruction by the user, e.g. touching an area); and identify one or more objects within an area designated by the selection instruction, and determine one of the one or more objects satisfying a preset condition as a target object ([0071]; [0080] – identifying one or more objects within the area as target objects satisfying a condition to be tracked and exclude objects as unwantedly selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kubota into the device taught by Ribeiro and Nayar to set the target object intelligently by excluding objects that are selected unwantedly.
([0071]; [0080] – obtaining a selection instruction by the user, e.g. touching a target frame); the processor is further configured to execute the computer program to designate the target frame as at least one of an object for focusing or an area for metering ([0071]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kubota into the device proposed in claim 16 to set a frame as a starting frame to be tracked as desired by the user. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro and Nayar as applied to claims 1-10, 13, 15, and 20 above, and further in view of Alonso (US 2010/0283630 A1 – hereinafter Alonso).
Regarding claim 18, see the teachings of Ribeiro and Nayar as discussed in claim 15 above. Ribeiro also discloses the device further comprising a display (Fig. 1; Fig. 4 – a display of the device 160 or 440); and the processor is further configured to receive real time location information of the target object (column 18, lines 62-67).
However, Ribeiro and Nayar do not disclose the processor is further configured to send the real time location information of the target object to the display for displaying.
Alonso discloses a processor is configured to send real time location information of a target object to the display for displaying ([0015]; [0023]; [0047]; Fig. 15).
.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro and Nayar as applied to claims 1-10, 13, 15, and 20 above, and further in view of Kamarshi (US 9,558,563 B1 – hereinafter Kamarshi).
Regarding claim 19, see the teachings of Ribeiro and Nayar as discussed in claim 15 above. However, Ribeiro and Nayar do not disclose the processor is further configured to execute the computer program to set one or more parameters for metering the target object.
Kamarshi discloses a processor is further configured to execute a computer program to set one or more parameters for metering a target object. (Fig. 6 – step 614).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kamarshi into the device taught by Ribeiro and Nayar so that the user can select to obtain detailed information about the tracked object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG Q DANG/Primary Examiner, Art Unit 2484